Citation Nr: 1037171	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from October1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which determined that new and material 
evidence had not been received to reopen the claim of entitlement 
to service connection a back disability.

In February 2006, the Board issued a decision denying the 
Veteran's claim, and he appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  

His attorney and VA's Office of General Counsel (representing the 
Secretary) filed a joint motion requesting that the Court vacate 
the Board's decision and remand the case for further development 
and readjudication.  The Court granted the joint motion in an 
August 2007 Order and returned the case to the Board for 
compliance with the directives specified.

In November 2007, the Board reopened the claim of entitlement to 
service connection for a back disability and remanded the claim 
for further development, to include securing Social Security 
Administration records, workers' compensation records, and to 
schedule the Veteran for a VA examination, which was conducted in 
November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was afforded a VA examination in November 2008.  
Prior to the examination, the examiner did not have access to the 
Veteran's claim files.  The examiner concluded that due to the 
fact that the Veteran had "intercurrent" injuries and a 
workers' compensation claim, any relationship of current 
symptomatology to his service would have to be considered purely 
speculative.  Subsequently, after the examination, the examiner 
noted receipt and review of the claims files.  

The November 2008 examination is inadequate as it appears the 
examiner rendered the opinion prior to looking at the Veteran's 
claims folder.  The Court has also held that where an examiner 
reports that an opinion cannot be provided without resort to 
speculation, the examiner must provide a rationale as to why this 
is so, and must state whether there is additional evidence that, 
if obtained would permit the opinion to be made.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  The examiner based the 
inability to provide an opinion on the fact that the Veteran had 
intercurrent injuries, noting a workers' compensation claim in 
1982.  The Veteran did not consider that the Veteran had made a 
claim for service connection for a back disability in 1977, 
approximately five years before the 1982 injury.  

The examiner does not appear to have considered instructions in 
the Board remand, that injuries sustained in combat were presumed 
to have occurred absent clear and convincing evidence to the 
contrary.  

The Court has held that an examiner's opinion is inadequate where 
it relies on the absence of documentation in the service medical 
records and fails to consider a Veteran's reports. Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). The evidence of a link between a current disability and 
service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A new VA orthopedic examination is therefore required to decide 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran 
a VA orthopedic examination, preferably 
by a new examiner, to determine whether 
his current back disability is related 
to service. All indicated diagnostic 
testing should be completed.

The claims file, including a copy of 
this remand, must be made available to, 
and be reviewed by, the examiner 
conducting the examination prior to the 
examination. The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, and review of the 
claims folder, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that any current 
back disability had its onset in service 
or is otherwise related to a disease or 
injury in service. 

The examiner should provide a rationale 
for this opinion.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
opinion, to include the Veteran's 
reports of continuously lifting 
artillery shells weighing over 100 
pounds.  Personnel records show that his 
unit participated in combat and he has 
reported injuries during combat.  Absent 
clear and convincing evidence to the 
contrary, his reports of injuries during 
combat are presumed to have occurred.

2. The RO/AMC should review the 
examination report to make sure that it 
contains all findings and opinions 
requested in this remand have been 
addressed.

3. If any claim on appeal remains 
denied, the RO/AMC should issue a 
supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

